DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and the claims depending therefrom are objected to because of the following informalities:  
Claim 1 line 18 “supported on the other of the back frame” should be corrected to “supported on one .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and the claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a chair-type massager having a seat portion, and a backrest portion having a back frame, pair of arm treatment portions, and an actuator having a rod and drive portion, does not reasonably provide enablement for the rod portion 61 to be connected to one of either attachment member 220 or attachment member 420.  The use the invention commensurate in scope with these claims. 
	An analysis of the Wands factors reveals that the following factors weigh against enablement: The breadth of the claims, the state of the prior art, the amount of direction provided by the inventor, and the existence of working examples. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
	The rod portion 61 being pivotably coupled to both an attachment member 220 and another attachment member 420 (See Figure 4) is not enabled because the amount of direction provided by the inventor is insufficient. Figure 4 as described above, is in conflict with both claim 1 and paragraphs 0054 and 0055 of the specification. Figure 4 requires that the rod portion be pivotably connected to both attachment member 220 and attachment member 420 to allow movement of the support frame. However, claim 1 and paragraphs 0054 and 0055 describe the rod portion to be connected to one of the attachment member 420 or attachment member 220. While Figure 4 demonstrates a working example, the current claim language and specification description would result in the actuator failing to function, as the rod portion must be attached to both attachment members in order to move the support frame relative to the back frame. It follows that the breadth of claims is large simply because one apparatus is claimed, and another is described via the figures. Due to this broad scope one in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation has been made as to how to determine what design to use. The state of the art recognizes user comfort as an issue in massage chairs and generally provides a number of potential solutions including adjustable massaging portions such as backrests, armrests, and leg rests, but the inclusion of specific actuating mechanisms linked to multiple frames of the massage chair is rare.
. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, US9622935B2 to Fukuyama et al. (hereinafter “Fukuyama”) and US2010/0259085A1 to Lindell (hereinafter “Lindell”) are the closest prior art of record. While Fukuyama  discloses a chair-type massager (Fig. 1 chair-type massage machine 1) having a seat portion supporting buttocks and thighs of a treated person (Fig. 1 seat 3); and a backrest portion disposed generally upright from the seat portion and supporting the body of the treated person (Fig. 1 backrest part 2), wherein the backrest portion has a back frame as a framework of the backrest portion (Fig. 1 chair main body 11), and a pair of arm treatment portions configured to press side parts of left and right forearms of the treated person (Fig. 3 lower arm cell 306c & 306d), Fukuyama does not disclose “a support frame having a pair of support portions, the support portions being provided on left and right sides of the back frame respectively and supporting the arm treatment portions respectively; and an actuator configured to move the support frame relative to the back frame, the support frame further has a beam portion extending from upper end parts of the support portions toward the back frame along a left-right axis, and the actuator has: a rod portion connected to one of the back frame and the beam portion of the support frame; and a drive portion pivotably supported on the other of the back frame and the beam portion of the support frame, the drive portion being configured to move up and down the rod portion.”
	While Lindell discloses a support frame having a pair of support portions, the support portions being provided on left and right sides of the back frame respectively and supporting the arm treatment portions respectively (Fig. 3 Parallel link mechanism 18 supports armrests 8 on both sides of , and an actuator configured to move the support frame relative to the back frame (Abstract “actuator link included in the link mechanism and displaceable thereby with respect to the backrest”), Lindell does not disclose wherein “the support frame further has a beam portion extending from upper end parts of the support portions toward the back frame along a left-right axis, and the actuator has a rod portion connected to one of the back frame and the beam portion of the support frame; and a drive portion pivotably supported on the other of the back frame and the beam portion of the support frame”.
	Neither of Fukuyama or Lindell taken individually or taken as a whole in combination with other prior art made of record discloses wherein “the support frame further has a beam portion extending from upper end parts of the support portions toward the back frame along a left-right axis, and the actuator has a rod portion connected to one of the back frame and the beam portion of the support frame; and a drive portion pivotably supported on the other of the back frame and the beam portion of the support frame”. Furthermore, it would not be obvious to modify the combination of Fukuyama and Lindell with such features. Fukuyama as modified by Lindell relies upon a linking mechanism as an actuator to move the armrests up and down relative to the back frame of the chair. To modify further the chair of Fukuyama to use an actuator which has a drive and rod portion connected to the support and back frames via beam portions would require significant redesign of the chair of Fukuyama as modified by Lindell. Absent any new prior art reference, it would not have been obvious to make such modifications. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding massage chairs and movable armrests thereon: US-9326608-B1 to Hoy; US-9107508-B2 to Ishikawa; US-9072648-B2 to Lev; US-20170360641-A1 to Nakata; US-20170340856-A1 to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785